Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 1 of 33

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

6315 MAGAZINE, L.L.C. §
§ CIVIL ACTION NO.
Plaintiff §
§ SECTION:
v. §
§ JUDGE:
FLOT NOLA, L.L.C., BUOYANCE, INC, §
THE FLOAT CONFERENCE, L.L.C., RESET, § MAGISTRATE JUDGE:
L.L.C., INTERNATIONAL THERAPEUTIC §
FLOATATION CONFERENCE, L.L.C., §
CECIL ROEBUCK, AND LYDIA BREIGHNER  §
§
Defendants §
COMPLAINT

Plaintiff, 6315 Magazine, LLC (“Plaintiff”), alleges as follows, upon knowledge as to its

acts and, as to all other matters, upon information and belief:
INTRODUCTION

1, Beginning in the middle of 2017, if not earlier, Defendants engaged in a fraudulent
business scheme designed to induce Plaintiff and others to provide them with funds, goods and
services, ostensibly for use in float therapy spa facilities, but that Defendants Roebuck and
Breighner always intended to divert to their own personal benefit and enrichment.

2. Defendants Roebuck and Breighner created a marketing scam, holding themselves
out as experts in the health and wellness field, especially involving physical therapy delivered with

various types of water and float methods. ‘They engaged in a clever scheme, centered on the

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 2 of 33

operation of float therapy spas, designed to extract money from third parties through the use of
misrepresented facts, exaggerated claims and projections, undisclosed material facts, and false
promotions. They created Defendant Buoyance, Inc. a float therapy spa in North Carolina,
Defendant Flot Nola, L.L.C., a similar activity in New Orleans, Louisiana, and Defendanis,
RESET, L.L.C., The Float Conference, L.L.C, and International Therapeutic Floatation
Conference, L.L.C. All of these were marketing scams with a deceptive business plan wrapped
up in glossy packages, but resting on false promises.
A. The Flot Nola Scheme:

3, In September 2018, Defendant, Flot Nola, L.L.C, (“Flot Nola”) fraudulently
induced Plaintiff to enter into a “Triple Net Lease” (the “Lease”) for the lease of premises located
at 6024 Magazine St., New Orleans, Louisiana. The Lease obligated Defendant Flot Nola to
build out the leased premises as a first-class public float therapy facility and Plaintiff advanced,
pursuant to the terms of the lease, $104,000.00 in a cash build-out allowance to Defendant Flot
Nola for that purpose.

4, Despite the trust Plaintiff placed in Defendants Flot Nola, Roebuck and Breighner,
and despite their express representations, Defendants Roebuck and Breighner always intended to
—and did (acting together) — redirect the funds — supposedly designated for the rehabilitation of
the specific leased property — to their personal benefit and enrichment, including maintaining a
luxury home in New Orleans, Louisiana. In so doing, Defendants abused Plaintiffs’ trust by
misuse of the funds provided by the Plaintiff.

5. The Lease commenced on October 1, 2018 and was to expire on December 31, 2028.

From the Lease’s inception, Defendant Flot Nola began a pattern of violating the Lease provisions.

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 3 of 33

Defendants Roebuck and Breighner signed the Lease on behalf of Flot Nola in their capacity as
Flot Nola’s Vice President and President, respectively. Additionally, the Lease was personally
guaranteed by Defendants Roebuck and Breighner.

6. Defendants, Flot Nola, Roebuck and Breighner, jointly committed fraud and
misrepresentation, in part by misappropriating the funds belonging to 6315 Magazine, L.L.C., that,
according to the Lease, were to be used by Defendants for the build out of the premises.
Additionally, through the intentional misrepresentation of facts and providing fraudulent
documents by email, Defendants, Flot Nola, Roebuck and Breighner, induced Plaintiff to enter
into the Lease and, subsequently prevented Plaintiff's termination of the Lease while Defendants
continued to divert the funds of Flot Nola into accounts of Defendants Roebuck, Breighner,
RESET, international Therapeutic Floatation Conference and The Float Conference,

7. As part of the application for the Lease, Defendants Roebuck and Breighner, acting
individually and on behalf of Flot Nola, submitted a business plan containing several
misstatements and/or false statements of fact. (Exhibit i)

8. That business plan indicates that Defendant Roebuck, holds several degrees,
including a Master’s Degree and Ph.D, all indicating his special ability and background to develop
and administer the purported float therapy business. Upon information and belief, the degrees
earned by Defendant Roebuck were falsely stated. Upon information and belief, Defendant
Roebuck holds neither a Masters Degree nor a Ph.D. Further, based on information recently
received, it is also doubtful that Defendant Roebuck, holds even a Bachelor of Science degree,
Upon information and belief, Defendant Roebuck, appears to have no university degrees at all.

9, In addition, Defendant Flot Nola, provided, by email, false and misleading financial

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 4 of 33

information to Plaintiff. (Exhibit 2). Specifically, as part of the application for the Lease,
Defendant Flot Nola misrepresented that it had $125,000 cash on hand with which to fund its
business venture. Upon information and belief, the amount on hand at the time of the application
was actually approximately $25,000 because $100,000 of Defendant Flot Nola’s funds had already
been spent to purchase a private home for Defendants Roebuck and Breighner. In addition to
falsely showing $100,000 in cash, which did not exist, Defendants Roebuck and Breighner also
listed $100,000 in equity in the home as an asset, thereby misrepresenting their net worth by listing
the same $100,000 value twice.

10. Upon information and belief, the new venture, Defendant Flot Nola, was woefully
underfunded and undercapitalized. To the degree its rent was paid at all, funding came from
Defendant Buoyance and/or Breighner. Defendant Flot Nola, along with Defendants Roebuck
and Breighner, improperly used the build out funds provided by Plaintiff pursuant to the terms of
the Lease to fund other aspects of the spa therapy ventures and/or to pay Defendant’s living
expenses,

11, The misuse of the build out funds is, upon information and belief, a part of a
continuing fraudulent scheme to bilk Plaintiff and others in order to support a scam business
centered upon the solicitation of subscriptions and memberships for floatation therapy spas and
conferences that are essentially dysfunctional and/or non-existent. (Exhibit 3)

12. Although Defendant Flot Nola claimed to be open for business during the time
period covered by these matters, the door was seen to be kept locked, and it appeared there were
no employees present during regular business hours. During regular business hours, potential

customers were seen walking up to the business, finding the door iocked. It did not appear the

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 5 of 33

business had been opened on a regular basis, indicating that no attempt was being made to conduct
a going business. Upon information and belief some percentage of the spa services were sold
through Groupon, with services scheduled on line and paid by credit card in advance, When
customers arrived for the scheduled appointment, the door was locked, the appointment missed,
and the prepaid funds forfeited.

B. The Buoyance Scheme

13. Defendants Roebuck and Breighner actually initiated this flotation spa business
activity as early as 2007, in Virginia under the name Euphoric Composure. Euphoric was solid
in 2010, for $50,000 in cash and owner financed debt. After several months, Defendants,
Roebuck and Breighner were able to default the purchasers and repossessed the Euphoric
equipment. Defendant Buoyance, Inc. was then opened in North Carolina in 2011. On or about
January 31, 2018, Defendants Roebuck and Breighner sold the assets of Defendant Buoyance,
Pursuant to that sale, Defendants Roebuck and Breighner sold all of Defendant Buoyance’s assets,
including spa equipment, client lists, current memberships, and other related assets necessary to
operate a flotation therapy spa. Defendants Roebuck and Breighner, as part of that sale claimed
Buoyance’s assets were of substantial value, and included physical assets, a client list containing
clients who had memberships to the flotation spa, as well as goodwill.

14, They also repeatedly represented that the business was in good financial health and
that its assets had certain values and explicitly represented that certain equipment had a certain
dollar value, and that the business had considerable goodwill, which was also assigned a dollar
value. Specifically, Defendants presented the purchasers with a “Confidential Memorandum” in

which Defendants represented, inter alia, that Buoyance had annual gross revenue of $208,000,

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 6 of 33

that the book value of the assets to be conveyed was $307,000, and that the client list was worth
$15,000. (Exhibit 4)

15. Upon information and belief, as set forth in greater detail below, these
representations were false, and Defendants Buoyance, Roebuck and Breighner knew them to be
false at the time they made the representations.

16, Defendants Roebuck and Breighner incorporated Defendant Flot Nola in Louisiana
on February 1, 2018, the day following their sale of the assets of Defendant Buoyance. After
purchasing the assets and goodwill of Defendant Buoyance, the new owners began attempting
operation as a flotation therapy center, providing wellness services to clients, including but not
limited to halo therapy, floatation therapy, massage therapy, and other therapy and wellness
services and products from the location previously occupied by Defendant Buoyance. As 2018
progressed, the new owners began to uncover that Defendants Buoyance, Roebuck and Breighner
had completely misrepresented the business and assets that had been sold.

17, Among other things, Defendants misrepresented recurring revenue. Many
monthly memberships had been cancelled causing the new owners to refund amounts related to
these memberships. Undisclosed internet sales were also found and the new owners had to
perform services related to those internet sales, even though Defendant Buoyance held the
membership payments. Prior to the sale, Defendants Buoyance, Roebuck and Breighner actively
concealed the true fact that the flotation spa had no substantial continuing business or value.

18, Defendants, Roebuck and Breighner, having created Defendant Flot Nola in New
Orleans on the day after they sold the assets of Defendant Buoyance in North Carolina, commenced

to actively continue their scheme by selling memberships and prepaid spa services in a

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 7 of 33

dysfunctional or non-existent float therapy spa in New Orleans, ultimately entering into the Lease
with Plaintiff, ostensibly to create that float therapy spa in the leased premises,

C. The Therapeutic Conference Scheme:

19, During this entire period, beginning at least by mid-2018, Defendants Roebuck
and Breighner created and advertised at least two false therapeutic conferences, Defendant The
Float Conference, L.L.C. in 2018, and Defendant Therapeutic Floatation Conference, L.L.C. in
2019. (See Exhibit 3). Each of these proposed conference entities solicited and received
services and money from various venues, suppliers, and public subscribers, using both maii and
internet solicitations. No such conferences were ever held and the solicitated funds were diverted
to the use and benefit of Defendants Roebuck and Breighner.

D. The Granoff Trust Scheme

20, During 2018, or shortly thereafter, Defendant Flot Nola borrowed approximately
$160,000 from the Granoff Trust in Florida, with two ‘separate loans in that approximate amount,
securing repayment with:

i). the income from the note that Defendant Roebuck had received from the sale of the
assets of Defendant Buoyance.

ii), a pledge of various physical assets of Flot Nola located within the business premises
of 6024 Magazine Street and which were either fixed assets that were the property
of Plaintiff or assets already pledged to various other vendors of Defindant Flot
Nola.

The proceeds of the loan, upon information and belief, actually were deposited into the bank

account of Defendant Breighner. No repayment has ever been made to the Granoff Trust.

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 8 of 33

21, As aresult of Defendants’ fraudulent business activities and schemes, Defendants
are liable for a pattern of racketeering in violation of the Racketeer Influenced and Corrupt
Organization Act (“RICO”), 18 U.S.C. §1962(c), and conspiring to violate RICO, 18 U.S.C.
§1962(d). They are also liable to Plaintiff for fraud, breach of contract, conversion, libel and
harassment, breach of the consent judgment, damages and attorney’s fees.

22, Defendants’ violations, tortious activities, and contract breaches, which began as
early as 2017, are continuing and have caused at least $1,500,000 in damages to Plaintiff.

JURISDICTION AND VENUE

23, This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because
this action arises under the laws of the United States; 28 U.S.C. § 1332, and because Plaintiffs
assert claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
§ 1961 et seq. This Court also has supplemental jurisdiction over Plaintiffs’ state-law claims
under 28 U.S.C. § 1367, because those claims are substantially related to Plaintiffs’ claims under
federal law.

24, Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because one or
more of the Defendants resides in this District and a substantial part of the events giving rise to
Plaintiffs’ claims occurred in this District.

PARTIES |

25. — Plaintiff6315 Magazine, L.L.C. (“Magazine” or “Plaintiff’), is a Louisiana Limited
Liability Company with a place of business located at 511 Calhoun Street, New Orleans, LA,

26, ‘Plaintiff Magazine owns the real property located at 6024 Magazine St, New

Orleans, LA.

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 9 of 33

27. Defendant Flot Nola, L.L.C. (“Flot Nola”) is a Louisiana Limited Liability
Company with a place of business at 6123 Charlotte Dr., New Orleans, LA 70122.

28. Defendant Cecil Roebuck (“Roebuck”) is a person of full age of majority, and a
domiciliary of Orleans Parish, LA., with a residence at 6123 Charlotte Dr., New Orleans, LA
70122.

29, Defendant Lydia Breighner (“Breighner’’) is a person of full age of majority, and a
domiciliary of Orleans Parish, LA., with a residence at 6123 Charlotte Dr., New Orleans, LA.

30. Defendant Buoyance, Inc. (“Buoyance”) is a North Carolina corporation, with
atticles of incorporation dated January 24,2011. Defendant Breighner is its registered agent.

31. Defendant The Float Conference, L.L.C. is a Louisiana limited liability company,
registered on August 31,2017. Defendant Breighner is its registered agent.
| 32, Defendant RESET LLC. is a Louisiana limited liability company registered on
May 7,2019. Defendant Breighner is its registered agent.

33. Defendant International Therapeutic Floatation Conference, L.L.C. is a Louisiana
limited liability company registered on June 4, 2019, Defendant Breighner is its registered agent.
FACTUAL ALLEGATIONS

34. Onor about September 13, 2018, Piaintiff and Defendants, Roebuck and Breighner
and Defendant Flot Nola, entered into a Lease of the premises located at 6024 Magazine Street,
New Orleans, Louisiana, 70115 (“the Lease”), (Exhibit 5).

35. Defendants Roebuck and Breighner signed the Lease on behalf of Defendant Flot
Nola in their capacity as Defendant Flot Nola’s Vice President and President, respectively.

Additionally, the Lease was personally guaranteed by Defendants Roebuck and Breighner,

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 10 of 33

individually. (Exhibit 6)

36. The Lease commenced on October 1, 2018 and was to expire on December 31,
2028. From the Lease’s inception, Defendants Flot Nola, Roebuck and Breighner began a pattern
of violating the Lease provisions.

37. Defendants, Flot Nola, Roebuck and Breighner, jointly committed fraud and
misrepresentation, by misappropriating funds provided by Plaintiff, which, according to the Lease,
were to be used by Defendants for the build out of the premises.

38, Defendant Flot Nola, repeatedly breached the Lease in the following respects:

Failure to timely pay the rent

Failure to pay the late fees associated with the past due rent

Failure to pay property taxes due under the Lease

Failure to comply with the method of payment set forth in the Lease
Failure to pay insurance premiums due under the Lease

Failure to maintain the premises

Failure to prevent liens from being placed on the property

Failure to provide commercial insurance covering the property
Failure to acquire the appropriate licenses and permits

39. Due to the above breaches, Plaintiff filed suit on numerous occasions seeking to
evict Defendant Flot Nola from the premises.

AQ. Finally, on March 2, 2020, a trial was held regarding Plaintiff's third (3) filed suit
to evict Defendant Flot Nola. On March 16, 2020, Plaintiff's Petition for Eviction was granted
and Defendant Flot Nola was required to vacate the leased premises.

41, Before vacating, Defendants Reebuck and Breighner, jointly, plundered the
property, looted immovable fixtures from the property, and caused damage to the premises.

42, The property being leased had been a gutted property ready for build out. As part

of the Lease transaction, Plaintiff agreed to pay $104,000.00 for the build out and agreed to allow

10

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 11 of 33

Defendant Flot Nola to perform the build out of the property.

43, In compliance with the Lease transaction, Plaintiff paid the full amount of the
agreed upon $104,000.

44. Upon information and belief, Defendant Flot Nola failed to use the $104,000 to
build out the property. Upon information and belief Defendant Flot Nola failed to use at least
$70,000 of the $104,000 build out funds to actually build out the property, as at least that amount
remains unpaid to subcontractors who performed work at the subject property. (Attached as
Exhibit 7 is a schedule of unpaid, or underpaid, contractors and supplies.)

45, Upon information and belief, Plaintiff asserts that Flot Nola was underfunded and
undercapitalized and that Defendants Flot Nola, Roebuck and Breighner improperly used the build
out funds to fund other aspects of the venture and/or pay Defendants’ Roebuck and Breighner’s
living expenses while waiting for the business to make a profit, all of which was a fraudulent
misuse of the funds. Plaintiff asserts that the intentional misuse of build out funds, which funds
were to be used to pay for the build out, is fraud insofar as the truth of the use of the funds was
suppressed and/or misrepresented by Defendants Flot Nola, Roebuck, Breighner, and RESET for
the sole purpose of obtaining an unjust advantage — keeping and/or using funds that did not belong
to them.

46. On March 16, 2020, Defendant Fiot Nola was evicted from the leased premises.
Plaintiff is also entitled to all remedies available to it under the Lease including the acceleration of
rents due to it under the remaining eight and one-half (84) years of the Lease or liquidated damages
in a sum equal to six months’ rent as provided for in the Lease.

47. Before final eviction from the premises, Defendants Roebuck and Breighner spent

11

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 12 of 33

a weekend, while Courts were not open, intentionally plundering the property, looting immovable
fixtures such as doorknobs, air conditioning equipment, doors, installed appliances and other
installed fixtures. (See list attached as Exhibit 8).

48. Pursuant to Louisiana Civil Code article 2424 (A), Defendants are solidarily liable
for these “intentional and willful” acts. Defendants conspired with, and acted in concert with one
another to plunder and loot the leased premises to specifically cause harm to Plaintiff.

49, On March 25, 2020, Defendant Roebuck contacted by mail and/or email, a creditor
of Defendant Flot Nola, RTW Construction, LLC (RTW) and attempted to entice, and deceive,
that creditor into filing an illegal lien on the leased property. (See attached email, “Text to your
assistant” as Exhibit 9).

50. RTW had a lien for unpaid construction work on the Lease site and Defendant
Roebuck, on behalf of Defendant Flot Nola, had entered into a payment plan with RTW in order
to help Defendant Flot Nola avoid eviction by Plaintiff.

51. Defendant Flot Nola and Defendant Roebuck mislead RTW until the worker’s lien
statutory period ended and then failed to make further payments leading to a bounced balloon
payment to RTW on June 1, 2019. A lien was then paid in 2019, A check written by Defendant
Flot Nola to clear that lien then bounced on March 2, 2020.

52. Defendant Roebuck knew, or should have known, that Plaintiff had no contractual
relationship with RTW Construction and that the period to place a lien on the formerly leased
property had lapsed. The effort to entice RTW to place an unlawful lien constitutes harassment
directed at Plaintiff and Defendant Roebuck’s unsolicited email contains falschoods and

mischaracterizations designed to impugn the reputation of Anthony Zelenka, the principal of

12

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 13 of 33

Plaintiff.

53. Defendant Buoyance had operated as a flotation therapy spa from its location in
Huntersville, North Carolina from and after at least 2014.

54, On or about January 31, 2018, Defendants Buoyance, Roebuck and Breighner
entered into an Asset Purchase Agreement (the “Apreement’’) and a Bill of Sale and Blanket
Assignment (the “Bill of Sale”) and sold the assets of Buoyance. (Exhibits 10 and 11,
respectively).

55, Pursuant to the Agreement, Defendants Roebuck and Breighner sold all of
Defendant Buoyance’s assets, including spa equipment, client lists, current memberships, and
other related assets necessary to operate a flotation therapy spa, and vacated the location from
which Buoyance had been providing services.

56. Defendant Roebuck signed the Agreement on behalf of Defendant Buoyance.

57. In the Agreement, and in the representations made by Defendants Buoyance,
Roebuck and Breighner, these Defendants claimed Buoyance’s assets were of substantial value,
including physical assets, a client list containing clients who had memberships to the floatation
spa, and goodwill.

58. Defendants Buoyance, Roebuck and Breighner also repeatedly represented that the
spa therapy business was in good financial health and that its assets had certain values, They
specificaliy represented that there were no “undisclosed liabilities” beyond those specifically
referenced in the Agreement,

59, Defendants Buoyance, Roebuck and Breighner further explicitly represented that

certain equipment had a certain dollar value, and that the business had considerable goodwill,

13

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 14 of 33

which was also assigned a dollar value. Specifically, they presented, by mail and email, a
“Confidential Memorandum” (Exhibit 4) to the buyers in which they represented, inter alia, that
Defendant Buoyance’s business had annual gross revenue of $208,000, that the book value of the
assets to be conveyed was $307,000, and that the client list was worth $15,000.

60. Upon information and belief, these representations were false, and Defendants
Buoyance, Roebuck and Breighner knew them to be false at the time they made the representations.

61. Once buyers purchased the assets and goodwill of Defendant Buoyance, they began
operating as a floatation therapy center, providing wellness services to clients, including but not
limited toe halo therapy, floatation therapy, massage therapy, and other therapy and wellness
services and products from the location previously occupied by Defendant Buoyance.

62. They then began to uncover that Defendants Buoyance, Roebuck and Breighner
had misrepresented the business and assets, portraying the value of the business well above its
actual value.

63. Among other things, Defendants Buoyance, Roebuck and  Breighner
misrepresented the number of monthly memberships (i.e. recurring revenue), Many monthly
memberships had been cancelled, causing the buyers to refund fees to those clients. Prior to
signing the Agreement and throughout the due diligence period, Defendants Buoyance, Roebuck
and Breighner actively concealed the true nature of the business and its assets, including the
number of active memberships.

64. Defendants Buoyance, Roebuck and Breighner concealed and/or misrepresented
the value of equipment by misrepresenting and/or concealing the debts on assets. Contrary to

promises made in the Agreement that there were no “undisclosed liabilities,” certain assets had

14

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 15 of 33

outstanding debt on them and certain account payables, such as for credit card processing, were in
default, Certain assets were also considered out-of-warranty and not eligible for repair through
the warranty, Both in the Agreement and during the due diligence period, Defendants Buoyance,
Roebuck and Breighner repeatedly and falsely represented to the buyers that there was no debt on
certain assets that, in fact, carried debt.

65. Buyers were also informed by regulatory authorities in early 2018 that one of the
treatment rooms and the equipment therein was not (and had never been) compliant with local
health codes, and could not lawfully be used for its intended purpose. While it is unclear what
the cost of remediation will be, upon information and belief, the cost to the buyers will be
substantial. Moreover, with respect to Flot Nola, Plaintiff learned that Defendants Roebuck and
Breighner failed to properly wire the float pumps and failed to properly perform other electrical
work, which could have resulted in serious risk of harm to individuals using the float tanks. Upon
information and belief, Cecil Roebuck and his brother performed the electrical work, not a licensed
professional, (Exhibit 12)

66. Defendants Buoyance, Roebuck and Breighner also breached representations
contained in the Agreement which stated in part ... “The financial statements, income tax filings,
and accounts reflect the actual activity in Seller’s business for the period covered by the financial
statements, and full and accurate copies of all revenue statements have been provided to buyer.”
(See Exhibit 10, Sec. 2.11).

67. Upon information and belief, Defendant Buoyance’s financial statements and
income tax filings were false and falsified and Defendant Buoyance submitted false and falsified

tax documents to the Internal Revenue Service,

15

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 16 of 33

68. In addition, Defendant Buoyance repeatedly breached the Agreement with the
buyers by refusing to transfer and assign to buyers the lease for the premises where Defendant
Buoyance had operated its business. This conduct was a flagrant violation of the Agreement,
which states “[{s]eller shall reasonably cooperate with any request to assign the lease to Buyer...”
(See Exhibit 10, Sec. 1.1.6),

69. Defendant Roebuck wrongfully and tortiously interfered with the Agreement by
preventing Defendant Buoyance from transferring that lease to the buyers.

70. Defendants Buoyance, Roebuck and Breighner refused to cooperate, and became
belligerent in their refusal to cooperate, with the assignment of the lease to buyers. In fact,
Defendants Roebuck and Breighner threatened buyers that they would not transfer the lease —
thereby breaching the Agreement — because Defendant Roebuck wanted to retain the ability to
“shut down” the buyer’s business at any time he chose.

71. Among other things, Defendant Roebuck responded to the buyer’s request with a
text message that “we can get your name only on the lease as soon as I am paid offin full.” (See
Exhibit 13). As this text message evidences, Defendant Roebuck breached the Asset Sale
Agteement, and Defendant Roebuck tortiously interfered with that Agreement, by refusing to
cooperate in the transfer of the lease as required by the Asset Sale Agreement, until certain
conditions, that Defendant Roebuck had no right to insist upon, were met.

72. By virtue of Defendant Buoyance’s failure to disclose all liabilities, false
representations, refusal to reasonably cooperate with the transfer of the lease, and other related
conduct, Defendants Buoyance, Roebuck and Breighner breached the Asset Sale Agreement.

73.  Onor about May 16, 2019, Defendant Roebuck arrived at the seller’s location and

16

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 17 of 33

handed a letter to the buyer’s Chief Marketing Officer, Tyler Johnson, and ordered Mr. Johnson
to remove himself and all employees from the building, even though they were in the middle of
providing client services, (See Exhibit 14). Defendant Roebuck’s justification for this order
was that, because Defendant Buoyance was still the tenant on the lease of the property (by virtue
of his and its breach of the Agreement), Defendant Roebuck had the right to evict buyer from the
business location.

74. Defendant Roebuck falsely claimed that a payment of approximately $5,000 was a
few days late and that gave him the right to seize all of buyer’s assets, evict buyer from its business
location, and destroy buyer’s business. Notably, the payment was not late — it was sent by
certified mail on April 26, 2019, well before the date it was due, with tracking information
provided to Defendant Roebuck. Nevertheless Mr. Johnson complied with Rocbuck’s unlawful
demand and removed everyone, including the clients, from the building.

75, Defendant Roebuck then had the locks changed, the security system administration
put in his name, and placed signs on the window stating that the business was closed and directing
Buyer’s clients and/or potential clients to call his cell phone for information.

76, Defendant Roebuck also unlawfully seized and converted certain personal property
from the buyer’s business and took that property with him to Louisiana.

77. Upon information and belief, Defendants Buoyance, Roebuck and Breighner have
since acknowledged that they have no right to the personal property (which they now claim they
took to “preserve” the property).

78. Defendant Roebuck’s conduct in attempting to engineer a default, in taking control

over buyer’s property, and in depriving buyer access to its business location was a malicious and

17

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 18 of 33

calculated effort to destroy buyer’s business and steal its assets. To make matters worse,
Defendants put up signs in the business notifying buyer’s customers that the business is “closed”
and instructing buyer’s customers to contact Defendant Roebuck with any questions about the
closure. These actions have and will continue to damage buyer’s relationships with its customers
and has caused irreparable harm to buyer’s business.

79. Upon information and belief, Defendant Roebuck controlled the conduct of
Defendant Buoyance with respect to the actions and inactions complained of in this pleading to

such an extent that Defendant Buoyance had no separate mind, will, or existence of its own.

80. Specifically, upon information and belief:
a. Defendant Buoyance was inadequately capitalized;
b. Defendant Buoyance failed to comply with corporate formalities;
C. Defendant Roebuck completely dominated and controlled Defendant

Buoyance so that it had no independent identity, and

d. Defendant Buoyance was not properly maintaining ordinary and necessary
company records.
81. Defendant Roebuck used his control over Defendant Buoyance to act in furtherance

of Defendants Roebuck and Brei ghiner’s overall conspiracy.
FIRST CAUSE OF ACTION
Violation of RICO, 18 U.S.C. § 1962(c)
(against Defendant Roebuck)
82. Plaintiff incorporates by reference all preceding paragraphs.
83. Plaintiff is a person as defined in 18 U.S.C. § 1961(3) and 1964(c),

84. Defendant Roebuck is a person as defined in 18 U.S.C. § 1961 (3) and 1964{c).

18

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 19 of 33

I, The Applicable Statutes

85. Under 18 U.S.C. § 1962(c) it shall be unlawful for “any person employed by or
associated with an enterprise engaged in, or the activities of which affect, interstate or foreign
commerce to conduct or participate directly or indirectly in the conduct of such enterprise’s affairs
for a pattern of racketeering activity or collection or unlawful debt.” And, under 18 U.S.C. §
1962(d), it shall be unlawful fo conspire to violate any of the RICO substantive provisions,
including Section 1962(c).

86. Federal RICO, specifically 18 U.S.C. § 1964(c), creates a private right of action for
any person injured in his business or property by reason of violation of § 1962 and provides for
threefold the damages sustained as a result of recovery and for the cost of suit including reasonable
attorney fees.

il. The Enterprise

87. The Enterprise is an association in fact consisting of an individual (Roebuck) along
with the legal entities he is the owner of, including Buoyance, Inc. and Flot Nola, LLC, The Float
Conference, LLC and International Therapeutic Floatation Conference, L.L.C. Roebuck and the
legal entities he controlled constitute an “Enterprise” as described in 18 U.S.C. § 1961(4), which
functioned for the purpose of defrauding Plaintiff (and others) and enriching the Enterprise’s
members and associates (Defendants Breighner, RESET and others) through falsely claiming that
funds provided by Plaintiff would be used to initiate, develop and enhance a floatation spa
business, but instead were used for Roebuck’s personal enrichment.

88. As the owner of the legal entities associated in fact with Roebuck, Roebuck

conducted and participated in the operation of the Enterprise. The Enterprise operated as an

19

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 20 of 33

ongoing organization separate and distinct from Defendant Roebuck. The Enterprise, an
association in fact of an individual and legal entities, has a structure separate and apart from the
pattern of racketeering activity in which Defendant Roebuck engaged.

89. At all times relevant to this Complaint, members and associates of the Enterprise,
an association in fact enterprise, functioned together as a continuing unit, with a common purpose
for the economic benefit and gain of the RICO Defendant Roebuck, who participated in the
management and operation of the Enterprise, as further described below. The Enterprise had
longevity sufficient to permit RICO Defendant Roebuck to pursue the Enterprise’s purpose,

90, The activities of the Enterprise affected interstate commerce as it provided services
to clients, at least some of whom, are located in other states and is a business which used goods
and services which travel in interstate commerce. The Enterprise also affected interstate
commerce based on Defendant’s unlawfully obtaining, transmitting, billing and collecting monies
through use of interstate wirings, in furtherance of the racketeering scheme as alleged in the
Complaint.

Ii. The Racketeering Violation

91, From on or about the end of 2017, and continuing through the date of the filing of
this Complaint, the RICO Defendant Roebuck, a person associated with or employed by the
Enterprise, did knowingly and unlawfully conduct or participate, directly or indirectly, in each
Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1)
and § 1961(5), all in violation of 18 U.S.C. § 1962(c).

92. Defendant has engaged in a pattern of racketeering activity by committing at least

two acts of racketeering activity after the effective date of RICO and also within 10 years of each

20

 
Case 2:20-cv-01472-BWA-KWR_ Document 1 Filed 05/18/20 Page 21 of 33

individual act. Defendant’s actions also violated the federal wire fraud statute 18 U.S.C. § 1343,
a predicate act for purpose of racketeering.
IV. Racketeering Activity

93. Over the course of years, the RICO Defendant Roebuck knowingly and
intentionally engaged in an ongoing pattern of racketeering activity under 18 U.S. Code § 1962(c)
by committing the predicate acts of mail and wire fraud as set forth herein, The fraudulent
schemes involved using the interstate mail and wires to defraud Plaintiff of more than a militon
dollars.

94, In furtherance of this scheme to defraud, and with the purpose of executing his
scheme to defraud, Defendant Roebuck, made intentional misrepresentations and omissions which
include, but are not limited to, the following:

e During 2018, Defendant Buoyance made continuous solicitations by mail for
memberships and subscriptions to its purported therapeutic spa locations
advertising therapeutic flotation services that were substandard, administered by
unqualified therapists and conducted in facilities that did not meet legal code and
hygiene requirements,

e In the fall of 2018, Defendant Buoyance provided by email false business and
financial information to the ultimate purchasers of its assets.

e In December 2018, Buoyance misrepresented to the purchasers of its assets that it
intended to, and would, use the funds to, among other things, enhance the overall
reputation of the flotation therapy business by funding and staging the float

conferences, an effort and undertaking that proved to be entirely false.

21

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 22 of 33

e Buoyance misrepresented to its purchasers that it intended to, and would transfer
its leased facility to them as the new owners, which it failed to do, making it
impossible for them to continue operating the spa facility.

95, In furtherance of their scheme to defraud, and with the purpose of executing his
scheme to defraud, Defendants herein, used mail and email to defraud Plaintiff of hundreds of
thousands of dollars. These activities consist of electronic messages which constitute interstate
transmissions, and the transfer of monies in the interstate banking system between Defendant, Flot
Nola, RESET, Roebuck and Breighner, caused by Defendant Roebuck, all in furtherance of the
scheme to defraud, and are in violation of 18 U.S.C. Section 1343, which is predicate activity.

VY. Pattern of Racketeering Activity

96. Plaintiff alleges that the course of conduct engaged in by the RICO defendants
constituted both “continuity” and “relatedness” of the racketeering activity, thereby constituting a
pattern of racketeering activity, as that term is defined in 18 U.S.C. § 1961(5). Plaintiffcan show
the relatedness prong because the predicate acts have “similar purposes, results, participants, or
methods of commission, or are related to the affairs of the Enterprise.” All predicate acts had the
same purpose of defrauding Plaintiff of more than a million dollars, all for the personal enrichment
of Defendant Roebuck and his associated legal entities.

97. Plaintiff alleges that the continuity of the pattern of racketeering activity constitutes
closed-ended continuity as it occurred over a substantial period of time, Le, from about mid 2017
through January 2020, and its continuing at the present time.

98. Plaintiff alleges that the pattern of racketeering activity is shown to be a threat of

continued activity, as Defendant Roebuck and his associated legal entities have repeatedly engaged

22

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 23 of 33

in the illegal and illicit activities. Thus, engaging in the pattern of racketeering as set forth herein
is the regular way Defendant Roebuck conducted the affairs of his associated legal entities.
Because the Enterprise has been ongoing since at least 2007, and because Roebuck continues to
fraudulently undertake additional spa therapy schemes, the cycle of deception and fraud will
continue well into the future if not stepped. Thus, Roebuck, his associated legal entities and their
fraudulent activities remain a threat to others, and their racketeering activity meets the open-ended
continuity test.
Vi. Injury

99. Asa direct and proximate result of the Defendants’ predicate acts in furtherance of
violating 18 U.S.C, § 1962(c), Plaintiff has been and is continuing to be injured in its business or

property in the amount of at least $1,500,000.

SECOND CAUSE OF ACTION
(Federal Civil RICO Conspiracy ~ 18 U.S.C. § 1962(d))
(Against Defendants)

100, Plaintiffrepeats each of the allegations contained in Paragraphs 1 through 99 as if
set forth herein at length,
The Conspiracy Violation

101. Plaintiff alleges that commencing in catly 2018, and continuing until the present,
the RICO Defendant described above, i.e., Roebuck, conspired to violate section 1962(c), i.e., he
apreed that a co-conspirator would conduct or participate in the affairs of the Enterprise through a

pattern of racketeering, consisting of acts indictable under 18 U.S.C. §§ 1343, as more fully

described in the First Cause of Action, Plaintiff alleges that the conspiratorial objective of that

23

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 24 of 33

mutual agreement was intended to obtain Plaintiff’s interests in business and/or property, and that
such conspiratorial conduct violates RICO § 1962(d).

102, RICO Defendant Roebuck intended to further the schemes to defraud, which as
described in the First Cause of Action were completed and satisfied by Defendant Roebuck, the
substantive individual Defendant. As demonstrated in detail above, the Defendant has engaged
in numerous predicate racketeering acts in furtherance of the conspiracy including systemic
fraudulent practices designed to defraud Plaintiff of money and other property interests.

103. Thenature of the above described acts, material misrepresentations, and omissions
in furtherance of the conspiracy give rise to an inference that Defendants not only agreed to the
objective of an 18 U.S.C. §1962(d) violation of RICO by conspiring to violate 18 U.S.C. § 1962(c),
but was aware that his ongoing fraudulent acts have been and are part of an overall pattern of
racketeering activity.

STATE LAW CAUSES OF ACTION
104, The allegations of paragraphs 1 through 103 are incorporated herein by reference.
THIRD CAUSE OF ACTION
FRAUD

105. The property being leased was a gutted property ready for build out. As part of
the Lease transaction, 6315 Magazine, L.L.C., agreed to pay One Hundred Four Thousand and
No/100 Dollars ($104,000.00) for the build out and agreed to allow Defendants to perform the
build out of the property.

106. In compliance with the Lease transaction, 6315 Magazine, L.L.C. paid the full

amount of the agreed upon $104,600.00, which Defendants were to use to build out the property.

24

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 25 of 33

107. Upon information and belief, Defendants failed to use all the $104,000.00 to build
out the property.

108. Upon information and belief, Defendants failed to use at least $70,000.00 of the
$104,000.00 build out funds to actually build out the property, as at least $70,000.00 was not paid
to subcontractors who performed work for the build out and those subcontractors are still due to
be paid. (Exhibit 7)

109. Upon information and belief, Defendants misappropriated funds from the
$104,000.00 by failing to use the funds on the build out as agreed. 6315 Magazine, L.L.C.
believed, based upon the contracts at issue, and the representations of Defendants, that all of the
$104,000.00 would be used on the build out of the property.

110. Upon information and belief, 6315 Magazine, L.L.C. asserts that Flot Nola was
underfunded and undercapitalized and that Defendants improperly used the build out funds to fund
other aspects of the venture and/or pay Defendants’ living expenses while waiting for the
business to make a profit, all of which are a fraudulent misuse of the funds.

111. 6315 Magazine, L.L.C. asserts that the intentional misuse of build out funds, which
were to be used to pay for the build out, is fraud insofar as the truth of the use of the funds was
suppressed and/or mispresented by Defendants for the sole purpose of obtaining an unjust
advantage — keeping and/or using funds that did not belong to them.

FOURTH CAUSE OF ACTION
BREACH OF THE LEASE
112. The Lease, at Pages 2, paragraph 7, states in part:

PROPERTY TAXES: Lessor will, in a timely manner, pay all ad
valorem property taxes levied on the Property, and upon such payment

25

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 26 of 33

shall submit to the Lessee a copy of the tax bill (s) within 5 business days
from payment thereof. Lessee shall reimburse Lessor for the pro-rated
amount of the ad valorem property taxes as evidenced by delivery of
evidenced payment of the tax bill within 10 business days of receipt of
the evidenced payment of the ad valorem property tax bill.

113. Pursuant to the Lease, 6315 Magazine, L.L.C. paid all ad valorem property tax levied
on the property and timely sent Flot Nola the required notifications. Flot Nola failed to reimburse
6315 Magazine for the ad valorem taxes.

114. Pursuant to the Lease, 6315 Magazine, L.L.C. asserts that it is entitled to and secks
reimbursement for the ad valorem taxes it paid on the property,

115. The Lease, at Page 3, paragraph 8, states in part:

INSURANCE: Lessor shall continue to carry and pay in full all cost
of public liability, fire, windstorm and extended coverage insurance
premiums respecting insurance coverage of the Property; and upon
such payment shall submit to the Lessee a copy of the evidenced
payment of the insurance premiums within 10 business days from
payment thereof. Lessce shali reimburse Lessor for the full amount of
ail insurance expenses related to the Property as evidence by the
payment of the insurance premiums within 10 business days of receipt
of the evidenced payment of the insurance premiums.

116. Pursuant to the Lease, 6315 Magazine, L.L.C. paid all insurance premiums on the
. property and timely sent Flot Nola the required notifications. Flot Nola failed to reimburse 6315
Magazine for the insurance premiums,

117. Pursuant to the Lease, 6315 Magazine, L.L.C. asserts that it is entitied to and seeks
reimbursement for the insurance premiums it paid on the property.

118. The Lease, at Page 1, paragraph 3, outlines Flot Nola’s obligations for rental

payments. Beginning with the fourth month of the lease, Flot Nola was to pay $5,416.67 on or

26

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 27 of 33

before the first of each month. Additionally, a 10% late fee is owed if the rent is not paid five
days after the due date.

119, Flot Nola, L.L.C. has failed to pay the rents due in the amount of $5,416.67, plus the
applicable late fee of $541.67. |

120. Pursuant to the Lease, 6315, Magazine, L.L.C. asserts that it is entitled to and seeks
rental payments and penalties from Flot Nola, L.L.C. for the month of March of 2020 in the amount
of $5,958.34.

121. The Lease, at Page 7, paragraph 15, states that the Lessee will, at Lessee’s sole
expense, keep and maintain the entire Leased Premises in good repair. This includes, without
limitation, the exterior yard areas, the landscaping, interior walls, floors, ceilings, security lighting,
site lighting, mechanical components including the heating and cooling systems, all plumbing and
electrical systems, ducts, utilities, and lighting and general upkeep of the interior spaces of the
Leased Premises.

122. 6315 Magazine, L.L.C., after inspecting the property, found several issues needing
immediate attention. These included ongoing damage to the exterior windows due to improper
sealing, failure to maintain the exterior spaces, water damage, overfilled gutters, shingle repair and
chimney maintenance. Plaintiff notified Flot Nola, L.L.C., through its attorney, on several
occasions regarding the areas of upkeep that needed attention. |

123, Getting no response from Flot Nola, 6315 Magazine, L.L.C. proceeded with repairs
to address some of the issues.

124, 6315 Magazine, L.L.C. asserts that it is entitled to and seeks damages for the

expenses it paid in maintaining the leased premises in good repair.

27

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 28 of 33

125. The Lease, at Page 5, paragraph(A}(3) states in part:
Lessee covenants not to suffer any liens to be filed against the Premises
by reason of any work, labor, services, or materials performed at or
furnished to the Premises by Lessee, or by anyone acting through or on

behalf of Lessee related to the construction of the initial Tenant
improvements,

126, Due to Flot Nola’s failure to-pay the workmen for the construction work completed
on the build out, liens were placed on the leased property.

127, 6315 Magazine, L.L.C. asserts that it is entitled to and seeks reimbursement for
money it expended in removing any liens from the property due to Flot Nola’s construction.

128, The Lease, at Pages 6-7, paragraph 12, states in part:

LESSEE DEFAULT: In the event ... or should Lessee fail te
comply with any of the other obligations of this lease, within twenty
(20) days from the mailing by Lessor of notice demanding same, this
lease shall be in default. In the event of any default, Lessor shall have
the right at Lessor’s option (a) to cancel this lease, in which event there
shall be due to lessor as liquidated damages, a sum equal to the amount
of the guaranteed rent for 6 months, or; (b) to accelerate the net present
value of all rental due for the unexpired remaining term of this lease
and declare same immediately due and payable; and/or (c) to sue for
the rents in intervals or as the same accrues,

129, Flot Nola, L.L.C, failed to comply with the Lease’s obligations and was, therefore,
in default of the Lease. After sending notice of default, 6315 Magazine, L.L.C. opted to cancel
the lease. 6315 Magazine is entitled to all remedies available to it under the lease including the
acceleration of rents due to it under the remaining eight and one-half (814) years of the lease or, in
the alternative, liquidated damages in a sum equal to six months’ rent as provided for in the Lease.

FIFTH CAUSE OF ACTION
DAMAGE TO LEASED PROPERTY AND CONVERSION

28

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 29 of 33

130. On March 17, 2020, Flot Nola, L.L.C. was evicted from the leased premises.

131. Before final eviction of the premises, Flot Nola, L.L.C., Cecil Roebuck and Lydia
Breighner spent a weekend, while Court was not open, intentionally plundering the property,
looting the immovables such as doorknobs, air conditioning equipment, doors, installed appliances
and other installed fixtures. (See list attached as Exhibit 8)

132. Defendants conspired and agreed amongst themselves that when vacating the
property, they would harm 6315 Magazine, L.L.C. by taking certain immovables and causing other
damage to the property before vacating the premises.

133. 6315 Magazine, L.L.C. suffered harm and damages directly resulting from the
actions taken by Flot Nola, L.L.C., Roebuck and Breighner outlined herein.

134, Pursuant to Louisiana Civil Code article 2424 (A), Defendants are solidarily liable
for these “intentional and willful” acts. Defendants conspired with, and acted in concert with one
another to plunder and loot the leased premises to specifically cause harm to 6315 Magazine,
L.L.C.,

SIXTH CAUSE OF ACTION
LIBEL AND HARRASSMENT

135. On March 25", 2020; Defendant, Cecil Roebuck contacted a creditor of Flot Nola,
LLC, RTW Construction, LLC (RTW) and attempted to entice and deceive that creditor into filing
an illegal lien on the property from which he, and his company Flot Nola, LLC, (See attached
email, “Text Your Assistant” as Exhibit 9).

136. RTW had previously placed a lien on the property in 2019 and Roebuck, on behalf

of Flot Nola, entered a payment plan with RTW to entice them to remove the lien upon the

29

 
Case 2:20-cv-01472-BWA-KWR Document 1 Filed 05/18/20 Page 30 of 33

premises to avoid eviction by 6315 Magazine, LLC.

137. Roebuck mislead RTW beyond the worker’s lien period and then failed to make
payments on his loan, leading to a bounced balloon payment to RTW in June, 2019.

138. Roebuck knew, or should have known, that 6315 Magazine, LLC has no contractual
relationship with RTW Construction and the period to place a lien on the formerly leased property
had lapsed, Therefore, his effort to entice RTW to place a lien constitute harassment directed at
his former landlord, 6315 Magazine LLC.

139, Furthermore, Rocbuck’s unsolicited email contains falsehoods and
mischaracterization to impugn the reputation of Anthony Zelenka, the principal of 6315 Magazine,
LLC in order to solicit harassment against Mr. Zelenka. Roebuck’s actions have caused damage
to 6315 Magazine, LLC.

SEVENTH CAUSE OF ACTION
BREACH OF CONSENT JUDGMENT AND JOINT STIPULATION

140. As previously set forth in this Petition, Flot Nola and 6315 Magazine, LLC entered
into a Consent Judgement and Joint Stipulation issued on October 29, 2019 (See attached Consent
Judgment and Joint Stipulation as Exhibit 15).

141. Pursuant to the Consent Judgment, Flot Nola was required to do the following:

e Remove all planter boxes and all wood in the planter boxes that comes in contact
with the ground;

e Remove sheetrock from the windows of the premises; and

e Keep cutrent and maintain all licenses required for any business operated at the

premises,
e Have commercial liability insurance in effect as of April 23, 2019.

142. In breach of the Consent Judgment, Flot Nola failed to remove the planter boxes and

30

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 31 of 33

wood debris from the premises. As a result, 6315 Magazine, LLC, was forced to remove the
planter boxes and debris at a cost of One Thousand Two Hundred Fifty and No/100 Dollars
($1,250.00). Flot Nola also, in breach of the Consent Judgment, failed to remove sheetrock from
the windows of the premises.

143. Additionally, in breach of the Consent Judgment, Flot Nola failed to obtain an
Occupational License for 2019 from the City of New Orleans.

144, 6315 Magazine, LLC, suffered damages as a result of Flot Nola’s breach of the
Consent Judgment. 6315 Magazine, LLC, hereby asserts that it is entitled to recover ail damages
suffered as a result of Flot Nola’s breach of the Consent Judgment, including but not limited to
costs and expenses in removing the planter boxes and debris at its own expense, as well as all
costs, expenses and attorneys’ fees incurred by 6315 Magazine, LLC in connection with the legal
proceedings which produced the Consent Judgment and Flot Nola’s breach thereof,

EIGHTH CAUSE OF ACTION
ATTORNEYS FEES

145. Page 8, paragraph 17 of the Lease states:

ATTORNEY’S FEES AND EXPENSES: In the event it becomes
necessary for either party to employ an attorney to enforce collection
of the rents or property expense reimbursements agreed to be paid, or
to enforce compliance with any of the covenants and agreements herein
contained, the unsuccessful patty shall be liable for reasonable
attorney’s fees, costs and expenses incurred by the other party.

146, Further, the Lease, at Pages 6-7, paragraph 12, sub-paragraph 3 states:

In the event Lessee defaults in the performance of any of the items,
convents, agreements or conditions contained in this lease and Lessor

places the enforcement of this lease, or any part thereof, or the
collection of any rent due or to become due hereunder, or recovery of

31

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 32 of 33

the possession of the Leased Premises in the hands of an attorney, or
files suit upon same, Lessee agrees to pay reasonable attorney’s fees
and costs incurred by Lessor.

147. Plaintiff incurred attorney’s fees, costs and expenses in evicting Flot Nola, L.L.C
from the premises, as well as a result of the multiple violations of Flot Nola, Roebuck and
Breighner throughout their occupation of the premises, 6315 Magazine hired attorneys and filed
suits to recover possession of the premises on three separate occasions resulting from Flot Nola’s
breach of the Lease and in connection with enforcement of the Lease as provided in the Lease at
Page 8, paragraph 17, and Pages 6-7 paragraph 12.

148. Pursuant to the Lease, 6315 Magazine, L.L.C. asserts that it is entitled to, and
therefore seeks, attorney’s fees, costs and expenses incurred in connection with the two open
eviction proceedings, the open reconventional demand and in the instant matter,

149, The legal fees and expenses for these three proceedings, including the ultimate
eviction, total One Hundred Fifty-Seven Thousand Thirty-Seven and 20/100 Dollars
($157,037.20). These legal expenses are not inclusive of the instant action which is an ongoing
legal cost. (See attached summary of legal costs by Middieberg Riddle Group as Exhibit 16)

WHEREFORE, Plaintiff, 6315 Magazine, L.L.C., prays that Defendants, Flot Nola,
L.L.C., Cecil Roebuck, Lydia Breighner, RESET, LLC, Buoyance, Inc., International Therapeutic
Floatation Conference, LLC, The Float Conference, LLC be cited and after all due proceedings
had and all legal delays, there be Judgment in favor of Plaintiff, 6315 Magazine, L.L.C. for any
relief that the Court deems appropriate, including but not limited to, damages, costs and attorneys’

fees,

32

 
Case 2:20-cv-01472-BWA-KWR Document1 Filed 05/18/20 Page 33 of 33

THE MIDDLEBERG RIDDLE GROUP

 

 

Edward J, Rantz, Jr., LA Bar#25220
(Filing Attomey) 2"
erantz@miductom

Jean-Paul Morrell, LA Bar #29635
jpmorrell @midrid.com

909 Poydras St., Suite 1400

New Orleans, LA 70112

Telephone: (504) 525-7200

Counsel for Plaintiff, 6315 Magazine, L.L.C.

33

 
